Case 21-30660-KLP              Doc 31       Filed 03/02/21 Entered 03/02/21 11:50:58                      Desc Main
                                            Document     Page 1 of 8


    John C. Longmire (pro hac vice admission pending)              Christopher A. Jones (VSB# 40064)
    Matthew A. Feldman (pro hac vice admission pending)            David W. Gaffey (VSB# 85088)
    James H. Burbage (pro hac vice admission pending)              Jae Won Ha (VSB# 94781)
    WILLKIE FARR & GALLAGHER LLP                                   WHITEFORD TAYLOR & PRESTON LLP
    787 Seventh Avenue                                             Two James Center
    New York, NY 10019                                             1021 E. Cary Street, Suite 1700
                                                                   Richmond, VA 23219
    Telephone:          (212) 728-8000                             Telephone:             (804) 977-3300
    Facsimile:          (212) 728-8111                             Facsimile:             (804) 977-3299

    Proposed Co-Counsel to the Debtors and Debtors in Possession


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION
                                                                              )
      In re:                                                                  )     Chapter 11
                                                                              )
      PAPER SOURCE, INC., et al.,1                                            )     Case No. 21-30660 (KLP)
                                                                              )
                                 Debtors.                                     )     (Joint Administration Requested)
                                                                              )

               NOTICE OF FILING OF CHAPTER 11 PETITIONS AND
      FIRST DAY MOTIONS AND PROPOSED HEARING ON FIRST DAY MOTIONS

           PLEASE TAKE NOTICE that on March 2, 2021 (the “Petition Date”), the debtors and

debtors in possession in the above-captioned cases (together, the “Debtors”) filed with the United

States Bankruptcy Court for the Eastern District of Virginia, Richmond Division (the “Court”),

their respective voluntary petitions for relief under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”) with the United States Bankruptcy Court for the Eastern District of

Virginia (the “Court”) commencing the above-captioned chapter 11 cases.

           PLEASE TAKE FURTHER NOTICE THAT the Debtors have requested an expedited

hearing (the “First Day Hearing”) to consider certain motions and applications (collectively, the



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Pine Holdings, Inc. (4460) and Paper Source, Inc. (8035). The Debtors’ service address is 125 South
      Clark St., Chicago, IL 60603.


                                                          -1-
Case 21-30660-KLP        Doc 31    Filed 03/02/21 Entered 03/02/21 11:50:58              Desc Main
                                   Document     Page 2 of 8



“First Day Motions”) filed on the Petition Date and listed on the Proposed First Day Agenda

attached hereto as Annex I.

       PLEASE TAKE FURTHER NOTICE THAT this Court has scheduled the First Day

Hearing on March 3, 2021, at 3:00 p.m., prevailing Eastern Time, 5th Floor, United States

Bankruptcy Court for the Eastern District of Virginia, Richmond Division, 701 East Broad Street,

Richmond, Virginia, 23219. The First Day Hearing will be held by remote video conference and

interested parties may participate in such First Day Hearing by registering in advance through

Zoom using the following hyperlink:

       https://www.zoomgov.com/meeting/register/vJItc--uqzkvHqCi3Sby9lc6x7kFVi67r4Y

       PLEASE TAKE FURTHER NOTICE THAT parties who wish to attend the hearing,

but do not intend on participating in the hearing (listen-only), are not required to register for the

hearing in advance and may attend the hearing by using the following dial-in number:

                                  Phone Number: 888-636-3807

                                      Access Code: 8233381

                                       Security Code: 0303

       PLEASE TAKE FURTHER NOTICE THAT a copy of each of the First Day Motions

may be obtained at no charge at https://dm.epiq11.com/PaperSource or via this Court’s CM/ECF

website at https://ecf.vaeb.uscourt.gov in accordance with the procedures and fees set forth therein.

       PLEASE TAKE FURTHER NOTICE THAT your rights may be affected. You

should carefully read the First Day Motions and discuss them with your attorney, if you have

one. If you do not have an attorney, you may wish to consult with one.

       PLEASE TAKE FURTHER NOTICE THAT if you do not want this Court to grant the

relief requested in any of the First Day Motions, or if you want this Court to consider your views


                                                -2-
Case 21-30660-KLP         Doc 31      Filed 03/02/21 Entered 03/02/21 11:50:58            Desc Main
                                      Document     Page 3 of 8



on any of the First Day Motions, then you or your attorney must attend the First Day Hearing. If

you or your attorney do not take these steps, this Court may decide that you do not oppose the

relief sought in any of the First Day Motions and may enter orders granting the relief requested in

the First Day Motions.



Dated: March 2, 2021
Richmond, Virginia

 /s/ David W. Gaffey
 Christopher A. Jones (VSB# 40064)                John C. Longmire (pro hac vice admission pending)
 David W. Gaffey (VSB# 85088)                     Matthew A. Feldman (pro hac vice admission pending)
 Jae Won Ha (VSB# 94781)                          James H. Burbage (pro hac vice admission pending)
 WHITEFORD TAYLOR & PRESTON LLP                   WILLKIE FARR & GALLAGHER LLP
 Two James Center                                 787 Seventh Avenue
 1021 E. Cary Street, Suite 1700                  New York, NY 10019
 Richmond, VA 23219
 Telephone:       (804) 977-3300                  Telephone:      (212) 728-8000
 Facsimile:       (804) 977-3299                  Facsimile:      (212) 728-8111

 Proposed Co-Counsel to the Debtors               Proposed Co-Counsel to the Debtors
 and Debtors in Possession                        and Debtors in Possession




                                               -3-
Case 21-30660-KLP   Doc 31   Filed 03/02/21 Entered 03/02/21 11:50:58   Desc Main
                             Document     Page 4 of 8



                                     Annex 1

                             Proposed First Day Agenda
Case 21-30660-KLP              Doc 31      Filed 03/02/21 Entered 03/02/21 11:50:58                    Desc Main
                                           Document     Page 5 of 8


    John C. Longmire (pro hac vice admission pending)             Christopher A. Jones (VSB# 40064)
    Matthew A. Feldman (pro hac vice admission pending)           David W. Gaffey (VSB# 85088)
    James H. Burbage (pro hac vice admission pending)             Jae Won Ha (VSB# 94781)
    WILLKIE FARR & GALLAGHER LLP                                  WHITEFORD TAYLOR & PRESTON LLP
    787 Seventh Avenue                                            Two James Center
    New York, NY 10019                                            1021 E. Cary Street, Suite 1700
                                                                  Richmond, VA 23219
    Telephone:          (212) 728-8000                            Telephone:             (804) 977-3300
    Facsimile:          (212) 728-8111                            Facsimile:             (804) 977-3299

    Proposed Co-Counsel to the Debtors and Debtors in Possession


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

                                                                            )
      In re:                                                                )     Chapter 11
                                                                            )
      PAPER SOURCE, INC., et al.,1                                          )     Case No. 21-30660 (KLP)
                                                                            )
                                Debtors.                                    )     (Joint Administration Requested)
                                                                            )

           PROPOSED FIRST DAY AGENDA FOR MATTERS SCHEDULED
     FOR HEARING ON MARCH 3, 2021 AT 3:00 P.M. (PREVAILING EASTERN TIME)

I.             INTRODUCTION

               1.   “First Day Declaration.” Declaration of Ronald Kruczynski, Chief
                    Financial Officer of Paper Source, Inc., in Support of Chapter 11 Petitions
                    and First Day Motions [Docket No. 4]

II.            MOTION TO EXPEDITE AND JOINT ADMINISTRATION

               2.   “Motion for Expedited First Day Hearing.” Debtors’ Motion for Entry of
                    an Order (A) Setting an Expedited Hearing on First Day Motions and
                    (B) Granting Related Relief [Docket No. ●]

               3.   “Joint Administration.” Debtors’ Motion for Entry of an Order
                    (A) Directing Joint Administration of Chapter 11 Cases and (B) Granting
                    Related Relief [Docket No. 3]



1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
           identification number, are: Pine Holdings, Inc. (4460) and Paper Source, Inc. (8035). The Debtors’ service
           address is 125 South Clark St., Chicago, IL 60603.


                                                          -1-
Case 21-30660-KLP       Doc 31   Filed 03/02/21 Entered 03/02/21 11:50:58            Desc Main
                                 Document     Page 6 of 8



III.   FINANCING AND WAGES MOTIONS

       4.      “DIP & Cash Collateral Motion.” Debtors’ Motion for Entry of Interim and
               Final Orders (A) Authorizing the Debtors to Obtain Postpetition Financing,
               (B) Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens and
               Providing Superpriority Administrative Expense Status, (D) Granting
               Adequate Protection to the Prepetition Secured Parties, (E) Modifying the
               Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related
               Relief [Docket No. 5]

                     a. Declaration in Support of DIP Financing.” Declaration of Colin
                        M. Adams in Support of Debtors’ Motion for Entry of Interim
                        and Final Orders (A) Authorizing the Debtors to Obtain
                        Postpetition Financing, (B) Authorizing the Debtors to Use Cash
                        Collateral, (C) Granting Liens and Providing Superpriority
                        Administrative Expense Status, (D) Granting Adequate
                        Protection to the Prepetition Secured Parties, (E) Modifying the
                        Automatic Stay, (F) Scheduling a Final Hearing, and
                        (G) Granting Related Relief [Docket No. 6]

       5.     “Wages Motion.” Debtors’ Motion for Entry of Interim and Final Orders:
              (A) Authorizing the Debtors to (I) Pay Prepetition Wages, Salaries, Other
              Compensation, and Reimbursable Expenses, (II) Continue Employee
              Benefits Programs, and (III) Pay Prepetition Withholdings and Payroll-
              Related Taxes; and (B) Granting Related Relief [Docket No. 15]


 IV.    SALE AND BIDDING PROCEDURES

       6.     “Sale and Bidding Procedures Motion.” Debtors’ Motion for Entry of Orders (A)
       Approving Sale of Substantially All of the Debtors’ Assets, and (B) (I) Approving Bidding
       Procedures in Connection Therewith, (II) Scheduling a Sale Hearing, (III) Approving the
       Form and Manner of Notice Thereof, (IV) Approving the Assumption and Assignment of
       Executory Contracts and Unexpired Leases, and (V) Granting Related Relief [Docket
       No. 25]



  V.   OPERATIONAL MOTIONS

       7.     “Cash Management Motion.” Debtors’ Motion for Entry of Interim and Final
              Orders (A) Authorizing the Debtors to (I) Continue to Operate Their Cash
              Management System, (II) Honor Certain Prepetition Obligations Related
              Thereto, and (III) Maintain Existing Business Forms and (B) Granting
              Related Relief [Docket No. 9]




                                              -2-
Case 21-30660-KLP     Doc 31    Filed 03/02/21 Entered 03/02/21 11:50:58             Desc Main
                                Document     Page 7 of 8



       8.    “Critical Vendors Motion.” Debtors’ Motion for Entry of Interim and Final
             Orders (A) Authorizing the Debtors to Pay Certain Prepetition Claims of
             Critical Vendors and (B) Granting Related Relief [Docket No. 12]

       9.    “Customer Programs Motion.” Debtors’ Motion for Entry of Interim and
             Final Orders (A) Authorizing the Debtors to Maintain and Administer Their
             Existing Customer Programs and Honor Certain Prepetition Obligations
             Related Thereto and (B) Granting Related Relief [Docket No. 11]

       10.   “Lienholder Claims Motion.” Debtors’ Motion for Entry of Interim and Final
             Orders (A) Authorizing Payment of Prepetition Common Carrier,
             Warehouse, and Lienholder Claims and Related Obligations and
             (B) Granting Related Relief [Docket No. 13]

       11.    “Lease Rejection Motion.” Debtors’ Motion for Entry an Order
             (A) Authorizing (I) the Rejection of Certain Unexpired Leases, (II)
             Abandonment of Any Personal Property, Effective as of the Petition Date,
             and (B) Granting Related Relief [Docket No. 14]


       12.   “Insurance Motion.” Debtors’ Motion for Entry of Interim and Final Orders
             (A) Authorizing the Debtors to (I) Maintain, Renew, or Supplement Their
             Insurance Policies, (II) Continue Their Insurance Premium Financing
             Agreement, (III) Maintain, Renew, or Supplement Their Surety Bonds, and
             (B) Granting Related Relief [Docket No. 16]

       13.   “Taxes Motion.” Debtors’ Motion for Entry of Interim and Final Orders (A)
             Authorizing the Payment of Certain Prepetition and Postpetition Taxes and
             Fees and (B) Granting Related Relief [Docket No. 17]

       14.   “Utilities Motion.” Debtors’ Motion for Entry of Interim and Final Orders (A)
             Prohibiting Utility Companies from Altering or Discontinuing Services, (B)
             Providing Utility Companies with Adequate Assurance of Payment,
             (C) Establishing Procedures for Resolving Requests for Additional
             Assurance of Payment, and (D) Granting Related Relief [Docket No. 10]


 VI.    ADMINISTRATIVE MOTIONS

       15.   “Case Management Motion.” Debtors’ Motion for Entry of an Order
             (A) Establishing Certain Notice, Case Management, and Administrative
             Procedures and (B) Granting Related Relief [Docket No. 8]

       16.   “Schedules and Statements Motion.” Debtors’ Motion for Entry of an Order
             (A) Extending Time to File Schedules and Statements of Financial Affairs,
             (B) Authorizing the Debtors to File a Consolidated List of Creditors in lieu
             of Submitting a Separate Mailing Matrix for Each Debtor, (C) Authorizing

                                             -3-
Case 21-30660-KLP         Doc 31      Filed 03/02/21 Entered 03/02/21 11:50:58            Desc Main
                                      Document     Page 8 of 8



                the Debtors to File a Consolidated List of the Debtors’ Thirty Largest
                Unsecured Creditors, (D) Authorizing the Debtors to Redact Certain
                Personal Identification Information, and (E) Granting Related Relief
                [Docket No. 7]

        17.     “Claims and Noticing Agent Retention Application.” Debtors’ Application
                for Entry of an Order Pursuant to 28 U.S.C. § 156(c) (A) Approving the
                Retention and Appointment of Epiq Corporate Restructuring, LLC as the
                Claims and Noticing Agent to the Debtors and (B) Granting Related Relief
                [Docket No. 18]



Dated: March 2, 2021
Richmond, Virginia

 /s/ David W. Gaffey
 Christopher A. Jones (VSB# 40064)                John C. Longmire (pro hac vice admission pending)
 David W. Gaffey (VSB# 85088)                     Matthew A. Feldman (pro hac vice admission pending)
 Jae Won Ha (VSB# 94781)                          James H. Burbage (pro hac vice admission pending)
 WHITEFORD TAYLOR & PRESTON LLP                   WILLKIE FARR & GALLAGHER LLP
 Two James Center                                 787 Seventh Avenue
 1021 E. Cary Street, Suite 1700                  New York, NY 10019
 Richmond, VA 23219
 Telephone:       (804) 977-3300                  Telephone:      (212) 728-8000
 Facsimile:       (804) 977-3299                  Facsimile:      (212) 728-8111

 Proposed Co-Counsel to the Debtors               Proposed Co-Counsel to the Debtors
 and Debtors in Possession                        and Debtors in Possession




                                                -4-
